Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered December 1, 1995, upon a verdict convicting defendant of the crime of promoting prison contraband in the first degree.
While an inmate at Elmira Correctional Facility in Chemung County, defendant was found with a razor blade hidden in his hair. Convicted of promoting prison contraband in the first degree following a jury trial and sentenced as a second felony offender to a prison term of 2 to 4 years, defendant appeals. Defendant contends that he was entitled to a Batson (see, Batson v Kentucky, 476 US 79) hearing and that the sentence imposed was harsh and excessive. We affirm.
Although defendant raised an objection to the all-white jury during sentencing, his posttrial objection failed to preserve this issue for appellate review (see, CPL 470.05 [2]; see also, People v Nunez, 229 AD2d 598). In any event, defendant failed to establish a prima facia case of discrimination (see, People v Stephens, 84 NY2d 990; People v Smith, 81 NY2d 875, 876). *664Given that the sentence is within the statutory parameters and finding no extraordinary circumstances warranting a reduction, we decline to disturb the sentence imposed (see, People v Richard, 229 AD2d 787, 789, lv denied 89 NY2d 928). Defendant’s remaining contentions are without merit.
Crew III, J. P., White, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.